DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 3/10/2022.
Claims 1-12 and 14-17 are pending and have been examined.

Reasons for Allowance
Claims 1-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is because although laundry lifters having two body components having an upper body mounted within a lower body including an inner space for water are known, as shown by Kim (US 7,827,830 B2) and WO 2007/124804, and it is further known to mount an upper body through mounting holes on an upper surface of the lower body, as shown by KR 100802467 B1, the prior art of record does not teach, suggest or motivate a first body configured to be mounted on an inner circumferential surface of a drum; and a second body coupled to an upper side of the first body, and protruded toward an inside of the drum, wherein an upper portion of the first body has a water inlet configured to overlap with at least part of a hole passing through the inner circumferential surface of the drum and is spaced apart from an upper portion of the second body having a water discharge hole formed therein to form an inner space, and wherein the second body is inserted into a lower circumference of the first body and then passes through a mounting hole formed along the lower circumference of the first body, in the context of claim 1.  The benefit of Applicant’s claimed inventive feature is the preventing water accommodated into the lifter from being discharged through a coupling .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711